Citation Nr: 0826672	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Peter J.. Meadows, Attorney


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
prostatitis.  The veteran appealed the decision to the Board 
of Veterans' Appeals (Board).

In a November 1997 decision, the Board denied the claim to 
reopen.  The veteran appealed the November 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a January 1999 memorandum decision, the Court 
vacated the November 1997 Board decision and remanded the 
case for further action.  In August 1999, the Board remanded 
the case to the RO.

In a June 2000 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2000 decision to 
the Court, and in a November 2000 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a September 2001 decision, the Board denied the 
application to reopen the claim for service connection for 
prostatitis.  The veteran appealed the September 2001 
decision to the Court, and in a July 2002 Order, the Court 
granted a joint motion filed by the parties, and vacated and 
remanded the case to the Board.

In a March 2003 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the March 2003 decision to 
the Court, and in an August 2003 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a June 2004 decision, the Board denied the application to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2004 decision to 
the Court.  In December 2004, and while the case was pending 
before the Court, the appellant and the Secretary entered 
into a Stipulated Agreement, and shortly thereafter filed a 
Joint Motion to Terminate the Appeal.  In a December 2004 
Order, and in light of the Stipulated Agreement, the Court 
ordered the termination of the appeal with respect to the 
June 2004 Board decision.  Pursuant to the terms of the 
Stipulated Agreement, the case was returned to the Board for 
further action.

In May 2005, the Board remanded the veteran's case for 
further action, to conclude with RO readjudication of the 
issue of entitlement to service connection for prostatitis 
based on a de novo review of the record

In July 2007, the Board denied entitlement to service 
connection for prostatitis on the merits.  The veteran 
appealed.  In April 2008, the Court granted a joint motion 
for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion the parties found that VA failed to 
provide the appellant with adequate notice of substitute 
evidence that he could submit in support of his claim in 
light of the fact that the service medical records are not 
available.  In light of that finding, the Board notes that 
M21-1MR, Part III, Subpart iii, 2.E provides the following 
partial list of alternative documents that might substitute 
for service medical records for the purpose of determining 
service connection for a disability:
*	the VA military files 
*	statements from service medical personnel 
*	"buddy" certificates or affidavits 
*	State or local accident and police reports 
*	employment physical examination reports 
*	medical evidence from civilian/private hospitals, 
clinics, and physicians where or by whom a veteran was 
treated, either during service or shortly after 
separation 
*	letters written during service 
*	photographs taken during service 
*	pharmacy prescription records, and/or 
*	insurance examinations reports. 

Following the issuance of the joint motion, the 
representative submitted a July 2008 statement from Gary L. 
Winfield, M.D., which includes the favorable opinion that the 
veteran's prostatitis began during his active duty service.  
As this statement postdates the Board's decision, this 
statement should be considered by the VA examiner who 
provided a February 2007 opinion to the Board.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the joint motion, 
the AMC must notify the appellant that 
alternative documents that might 
substitute for service medical records 
for the purpose of determining service 
connection for prostatitis include other 
military files; statements from service 
medical personnel; "buddy" certificates 
or affidavits; state or local accident 
and police reports; employment physical 
examination reports; medical evidence 
from civilian/private hospitals, clinics, 
and physicians where or by whom a veteran 
was treated, either during service or 
shortly after separation; letters written 
during service ; photographs taken during 
service; pharmacy prescription records; 
insurance examinations reports; or any 
other document contemporaneously prepared 
in-service or shortly thereafter which 
shows evidence of chronic prostatitis.  

2.  After affording the appellant a 
reasonable time to respond the AMC should 
refer this case to the VA examiner who 
provided the February 2007 opinion.  
Following his review of the record, to 
include the July 2008 statement from Dr. 
Winfield, and the VA examiner's February 
2007 report, he should opine whether it 
is at least as likely as not that 
prostatits is related to the veteran's 
active duty service between October 1954 
and October 1956.  If the February 2007 
VA examiner is not available, the file 
should be forwarded to a board certified 
urologist for review of all the evidence 
of record.  Following a review of the 
record, to include the July 2008 
statement from Dr. Winfield, and the 
February 2007 VA examination report, the 
examiner must opine whether it is at 
least as likely as not that prostatits is 
related to the veteran's active duty 
service between October 1954 and October 
1956.  Any report prepared must include a 
complete rationale for any opinion 
expressed.  

3.  The RO should then review any 
additional evidence and readjudicate 
the veteran's claim under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




